 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

10

11   TIMOGEN ANTHONY SIMPSON,                 CASE NO. SACV 20-00753-ODW(AS)

12                     Petitioner,            ORDER ACCEPTING FINDINGS,
13        v.                                  CONCLUSIONS AND
14                                            RECOMMENDATIONS OF UNITED
     RICK HILL, Warden,
15                                            STATES MAGISTRATE JUDGE
16                     Respondent.

17

18

19        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
20   Petition, all of the records herein and the attached Report and
21   Recommendation   of   United    States    Magistrate   Judge   to   which   no
22   objections were filed.      Accordingly, the Court concurs with and
23   accepts the findings and conclusions of the Magistrate Judge.
24
          IT IS ORDERED that Judgment be entered denying the Petition
25

26   and dismissing this action with prejudice.

27

28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this
 2   Order, the Magistrate Judge’s Report and Recommendation and the
 3
     Judgment   herein   on   counsel   for    Petitioner   and   counsel   for
 4
     Respondent.
 5

 6
          LET JUDGMENT BE ENTERED ACCORDINGLY
 7

 8   DATED: May 3, 2021__
 9
                                              ___________    _________ ____
10                                                    OTIS D. WRIGHT
                                               UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
